292 F.2d 839
Kenneth V. DILLv.Honorable Thomas C. EGAN, Judge of the United StatesDistrict Court for the Eastern District ofPennsylvania, Respondent.Clayton L. Scuka, Intervenor.
No. 13433.
United States Court of Appeals Third Circuit.
Argued May 25, 1961.Decided July 18, 1961.

On Petition for Writ of Mandamus or Writ of Prohibition.
See also 279 F.2d 145.
Marshall E. Miller, Washington, D. C., for appellant.
Elwood S. Levy, Philadelphia, Pa., for amicus curiae.
Bernard G. Segal, Philadelphia, Pa.  (Samuel D. Slade, Philadelphia, Pa., on the brief), for respondent.
Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., Pepper, Hamilton & Scheetz, Philadelphia, Pa., Thomsa E. Comber, Jr., Edward W. Madeira, Jr., Philadelphia, Pa., on the brief, for intervenor.
Before BIGGS, Chief Judge, and GOODRICH, McLAUGHLIN, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
We will assume arguendo that this proceeding was not rendered moot by the untimely death of the respondent, Judge Thomas C. Egan, on July 6, 1961.  The issues attempted to be presented by this application are of a serious nature which should be dealt with or adjudicated on appeal, should they actually arise, in the case of Dill v. Scuka, C.A. No. 20539 in the United States District Court for the Eastern District of Pennsylvania.  Accordingly we will deny application for a writ of mandamus or prohibition.